DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 5 recites “a user” in line 6. It is unclear if this limitation is meant to refer to the user previously recited in line 3 of the claim, or if it refers to an additional user. For the purposes of examination, the limitation has been interpreted as referring to the same user.
 
5.	Claim 14 recites the limitation “the microphone” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claim(s) 1-3, 5, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub No 2013/0279706 A1 to Marti.
As to claim 1, Marti discloses an electronic device comprising: a first speaker disposed on a side end of the electronic device; a second speaker disposed on a different side end of the electronic device (see figures 3A-4A; pg. 1, ¶ 0010; pg. 5, ¶ 0049); at least one sensor (see figure 1; pg. 5, ¶ 0049); and a processor (see pg. 2, ¶ 0021), wherein the processor is configured to: receive a first audio signal; acquire a first channel signal and a second channel signal by using the first audio signal (see pg. 4, ¶ 0040; pg. 5, ¶ 0051); acquire state information related to the electronic device by using the at least one sensor (see pgs. 2-3, ¶ 0026 - ¶ 0029; pg. 4, ¶ 0041 - ¶ 0043); correct at least a part of the first channel signal, at least based on the state information; output the corrected first channel signal by using the first speaker; and output the second channel signal by using the second speaker (see pg. 3, ¶ 0030; pgs. 4-5, ¶ 0044 - ¶ 0045; pg. 6, ¶ 0057 - ¶ 0059).  
As to claim 2, Marti further discloses wherein the at least one sensor comprises at least one of a gyro sensor, an acceleration sensor, or a motion sensor, and the processor is configured to acquire a movement state of the electronic device as at least a part of the state information by using at least one of the gyro sensor, the acceleration sensor, or the motion sensor (see pg. 2, ¶ 0026; pg. 3, ¶ 0028).  
claim 3, Marti further discloses wherein the at least one sensor comprises at least one of a proximity sensor or a touch sensor, and the processor is configured to acquire a state of proximity between the electronic device and a user as at least a part of the state information by using at least one of the proximity sensor or the touch sensor (see pgs. 2-3, ¶ 0026 - ¶ 0027).  
As to claim 5, Marti further discloses wherein the state information comprises a movement state of the electronic device or a state of proximity between the electronic device and a user, and the processor is configured to apply a designated gain to the first channel signal in case that the processor identifies that the movement state is not fixed, and the state of proximity between the electronic device and a user is proximate (see pgs. 2-3, ¶ 0025 - ¶ 0028; pg. 6, ¶ 0057 - ¶ 0059).  
As to claim 11, Marti discloses a method for processing a stereo audio signal by an electronic device comprising a first speaker and a second speaker (see figures 3A-4A; pg. 1, ¶ 0010; pg. 2, ¶ 0018; pg. 5, ¶ 0049), the method comprising: receiving a first audio signal; acquiring a first channel signal and a second channel signal by using the first audio signal (see pg. 4, ¶ 0040; pg. 5, ¶ 0051); acquiring state information related to the electronic device by using at least one sensor (see pgs. 2-3, ¶ 0026 - ¶ 0029; pg. 4, ¶ 0041 - ¶ 0043); correcting at least a part of the first channel signal, at least based on the state information; and 33outputting the corrected first channel signal by using the first speaker and outputting the second channel signal by using the second speaker (see pg. 3, ¶ 0030; pgs. 4-5, ¶ 0044 - ¶ 0045; pg. 6, ¶ 0057 - ¶ 0059).  
As to claim 12, Marti further discloses wherein the at least one sensor comprises at least one of a gyro sensor, an acceleration sensor, or a motion sensor, and wherein the acquiring state information related to the electronic device comprises identifying a movement state of the electronic device by using at least one of the gyro sensor, the acceleration sensor, or the motion sensor (see pg. 2, ¶ 0026; pg. 3, ¶ 0028).  
As to claim 13, Marti further discloses wherein the at least one sensor comprises at least one of a proximity sensor or a touch sensor, and wherein the acquiring state information related to the electronic device comprises identifying a state of proximity between the electronic device and a user by using at least one of the proximity sensor or the touch sensor (see pgs. 2-3, ¶ 0026 - ¶ 0027).  
As to claim 15, Marti further discloses wherein the state information comprises a movement state of the electronic device or a state of proximity between the electronic device and a user, and wherein the correcting at least a part of the first channel signal comprises applying a designated gain to the first channel signal in case of identifying that the movement state is not fixed, and the state of proximity is proximate (see pgs. 2-3, ¶ 0025 - ¶ 0028; pg. 6, ¶ 0057 - ¶ 0059).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of US Patent Pub No 2016/0044394 A1 to Derom.
As to claims 4 and 14, Marti discloses the electronic device and method as claimed in respective claims 1 and 12.
Marti further discloses further comprising a microphone (see pg. 2, ¶ 0016), but does not disclose wherein the processor is configured to: analyze a change in an echo path by using the microphone; and acquire a state of proximity between the electronic device and a user as at least a part of the state information, based on the analyzed echo path.  
Derom discloses a similar system that detects user proximity (see Abstract) and further teaches the monitoring of an echo path and identifying changes in the path by using the device’s microphone (see figure 1C; pg. 1, ¶ 0012; pg. 3, ¶ 0039; pg. 6, ¶ 0072).
Marti and Derom are analogous art because they are both drawn to proximity detection in audio devices. 
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the echo path analysis as taught by Derum in the device and method as taught by Marti, as it is merely a straightforward possibility from which a skilled person would select when determining proximity of a user to a portable electronic device, particularly as such a method can determine proximity using components generally already present in said devices, and therefore eliminates the need for additional sensors (Derom pg. 6, ¶ 0072).

10.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of US Patent Pub No 2013/0094668 A1 to Poulsen et al. (“Poulsen”).
As to claim 6, Marti discloses the electronic device as claimed in claim 1.
Marti further discloses wherein the state information comprises a movement state of the electronic device or a state of proximity between the electronic device and a user (see pgs. 2-3, ¶ 0026 - ¶ 0028), but does not expressly disclose wherein the processor is configured to filter at least a partial frequency band of the first channel signal in case that the processor identifies that the movement state is not fixed, and that the state of proximity is proximate.  
Poulsen discloses a similar system for detecting user proximity and adjusting an output signal (see Abstract; figure 5A), and further teaches wherein the processing path can include filtering and processing of the audio signal (see figure 7; pgs. 15-16, ¶ 0153 - ¶ 0155, ¶ 0157).
Marti and Poulsen are analogous art because they are both directed to devices with audio corrections.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate filtering of the signal based on the proximity or movement detection as taught by Poulsen in the device as taught by Marti. The motivation being to provide additional corrections or adjustments to the audio signal as the device is determined to be closer to the user that can optimize the audio signal for playback at the estimated distance to the user (Poulsen pg. 16, ¶ 0155, ¶ 0157).

11.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of US Patent Pub No 2014/0369527 A1 to Baldwin.
As to claim 7, Marti discloses the electronic device as claimed in claim 1.
Marti further discloses wherein the state information comprises a movement state of the electronic device or a state of proximity between the electronic device and a user (see pgs. 2-3, ¶ 0026 - ¶ 0028), but does not expressly disclose wherein the processor is configured to adjust a dynamic range of the first channel signal within a designated range in case that the processor identifies that the movement state is not fixed, and that the state of proximity is proximate. However dynamic range control adjustments is known in the art, as taught by Baldwin, which teaches a similar system for volume adjustment of an electronic device (see pg. 1, ¶ 0005), and further teaches dynamic range adjustment for the audio signal within a particular range or window (see pg. 8, ¶ 0090 - ¶ 0091). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being in order to adjust audio levels in a way that allows for easy listening and avoids the need for additional compensation by the user (Baldwin pg. 8, ¶ 0090 - ¶ 0091).

12.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti.
As to claim 8, Marti discloses the electronic device as claimed in claim 1.
Marti does not expressly disclose wherein the processor is configured to: receive a second audio signal before receiving the first audio signal; and output the second audio signal while increasing a volume level thereof in a stepwise manner by using the first speaker and the second speaker. However it does disclose the device receiving various audio signals from various applications, including video, games, music or voice (see pg. 4, ¶ 0040; pg. 6, ¶ 0058), as well as various configurations for the device that affect volume adjustments, including docked, stationary, or at varying distances in front of the user (see pg. 3, ¶ 0028; pg. 6, ¶ 0056 - ¶ 0057). The proposed modification of increasing the volume of a second signal in a stepped manner using first and second speakers is therefore considered an obvious choice given the teachings of Marti, such a configuration depending on the type of audio the user is listening to at any given time, as well as the positioning of the device relative to the user, so as to provide the user with a better audio experience by balancing output levels appropriately and according to user settings, thereby providing a substantially uniform sound field for various audio signals (see pg. 1, ¶ 0015; pg. 2, ¶ 0024; pg. 6, ¶ 0056 - ¶ 0057).
13.	Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti in view of US Patent Pub No 2013/0089161 A1 to Heineman.
As to claim 9, Marti discloses the electronic device as claimed in claim 1.
Marti further discloses wherein the processor is configured to: receive a second audio signal (see pg. 4, ¶ 0040; pg. 6, ¶ 0058), but it does not disclose the device configured to identify whether or not the electronic device is in an idle state; and correct the second audio signal, based on the idle state. However audio processing based on an idle state is known in the art, as taught by Heineman, which is directed to audio signal processing systems (see figure 1; pg. 3, ¶ 0027, ¶ 0029), and further teaches audio processing circuitry adapted for idle or low power modes (see figure 4; pg. 2, ¶ 0011; pg. 3, ¶ 0030, ¶ 0033; pg. 4, ¶ 0035 - ¶ 0037). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being to accommodate idle periods of the device and provide audio processing that avoids transients and perturbations on the output audio signals (Heineman pg. 1, ¶ 0009; pg. 4, ¶ 0037).
As to claim 10, Marti in view of Heineman further discloses wherein the electronic device is configured to: acquire a third channel signal and a fourth channel signal by using the second audio signal (Marti various types of audio signals, see pg. 4, ¶ 0040; pg. 5, ¶ 0051; pg. 6, ¶ 0058); and correct at least a part of the third channel signal, at least based on the state information (Marti pg. 3, ¶ 0030; pgs. 4-5, ¶ 0044 - ¶ 0045; pg. 6, ¶ 0057 - ¶ 0059).  

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652